                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:20-cv-00607-MOC
                             (3:17-cr-00146-MOC-DSC-1)

RONTEENI PAK BELK,                   )
                                     )
                        Petitioner,  )
                                     )
            vs.                      )                      ORDER
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                        Respondent. )
____________________________________ )

       THIS MATTER is before the Court on periodic status review and Petitioner’s Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody.

[Doc. 1].

       Petitioner filed his Section 2255 Motion to Vacate on November 2, 2020. [Doc. 1]. On

initial review under the Rules Governing § 2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255,

the Court found that the motion appeared untimely. On November 19, 2020, the Court, therefore,

granted Petitioner twenty (20) days in which to provide an explanation as to why his Section 2255

petition should not be dismissed as untimely, including any reasons why equitable tolling should

apply. See Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002); United States v. Blackstock, 513

F.3d 128, 133 (4th Cir. 2008) (remanding to district court pursuant to Hill for determination of

timeliness of § 2255 Motion). Finally, the Court advised Petitioner that his failure to return the

Section 2255 form, signed under penalty of perjury and explaining why his petition should not be

dismissed as untimely, within twenty days of service of that Order, may result in dismissal of this

action without prejudice. [Doc. 3]. On December 4, 2020, the Court granted Petitioner’s motion

for more time to reply to the Court’s Order, making December 23, 2020 Petitioner’s new deadline.




      Case 3:17-cr-00146-MOC-DSC Document 41 Filed 02/11/21 Page 1 of 2
[12/4/2020 Docket Entry].

       Petitioner has not responded to the Court’s Order. It appearing that Petitioner’s motion is

untimely in any event, the Court will dismiss Petitioner’s motion without prejudice.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

            [Doc. 1] is DISMISSED without prejudice.

       2.   The Clerk is instructed to terminate this action.

 Signed: February 11, 2021




                                                 2

      Case 3:17-cr-00146-MOC-DSC Document 41 Filed 02/11/21 Page 2 of 2
